 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     JANICE JACOBSEN,                                      Case No.: 2:17-cv-01000-MMD-NJK
11
            Plaintiff(s),                                                  Order
12
     v.
13
     21ST CENTURY CENTENNIAL
14   INSURANCE COMPANY,
15          Defendant(s).
16         Pending before the Court is an order for various attorneys to show cause why they should
17 not be sanctioned for violating the Court’s order that “[a]ll counsel of record who will be
18 participating in the trial” appear in person at the settlement conference conducted on February 7,
19 2019. Docket No. 51. The Court has received responses that demonstrate clear mismanagement
20 of this case and dereliction of the duties of the attorneys on it. Docket Nos. 54, 56, 60.
21         At the time of the settlement conference, the docket reflected that Plaintiff has three
22 attorneys of record: Brian Nettles, Jennifer Peterson, and William Killip, Jr. None of these
23 attorneys appeared at the settlement conference. Instead, attorney Rachel Solow appeared at the
24 settlement conference alone. It has now been made clear that attorneys Peterson and Killip have
25 not been employed with this law firm or worked on this case for months, and that attorneys Solow
26 and Christian Morris will be the attorneys trying this case. See Docket No. 60. Ms. Morris
27 provides a declaration in response to the order to show cause, which provides no explanation why
28 she did not appear at the settlement conference despite a clear order that all attorneys who will be

                                                     1
 1 participating in trial must appear. See Docket No. 60-2. With respect to the failure to update the
 2 docket with the attorneys actually working on the case, the response to the order to show cause
 3 references several instances of “inadvertent” failures.
 4         With respect to Mr. Nettles, he indicates that he “oversee[s]” this and all other federal
 5 litigation, Docket No. 60-1 at ¶ 5, but clearly failed in that task here given the obvious and repeated
 6 shortcomings to comply with the basic requirement to identify the attorneys of record and to have
 7 all trial counsel appear at the settlement conference. As counsel of record, Mr. Nettles remains
 8 obligated to ensure compliance with the rules and orders of the Court regardless of whether he has
 9 delegated duties to others. See, e.g., U.S. Bank N.A. v. SFR Inv. Pool 1, LLC, 2018 WL 701816,
10 at *5 (D. Nev. Feb. 2, 2018). The record reflects that he fell far short in that regard.
11         With respect to Ms. Peterson and Mr. Killip, they both responded that they left the firm
12 months ago, at which time they stopped representing Plaintiff in this case. Docket Nos. 54, 56.
13 For reasons left unexplained, neither Ms. Peterson nor Mr. Killip appeared to understand that they
14 must actually inform the Court that they are no longer litigating a case even though doing so is
15 grounded in common sense and the local rules.
16         With respect to Ms. Solow, she responded that she appeared without co-counsel at the
17 settlement conference without having realized that she had failed to file a notice of appearance in
18 this case. Docket No. 60-3. Ms. Solow also discovered thereafter that she had failed to seek a
19 withdrawal as counsel for Ms. Peterson and Mr. Killip. Id. Ms. Solow provides no explanation
20 why she apparently believed her individual appearance could have complied with the Court’s order
21 when Ms. Morris is also going to be trial counsel. See id.1 Other than “inadvertence,” no
22 justification has been made with respect to these shortcomings.
23
24
25         1
             Notwithstanding these compounding shortcomings, Ms. Solow attests that she has
   refreshed herself with the local rules and understands her responsibility to update the Court
26 appropriately. Id. at ¶ 12. That is apparently a shallow understanding given that Ms. Solow’s
   CM/ECF account continues to this date to indicate that she is employed by Solow Law Group with
27 contact information that does not match the caption of her current declaration. But see Local Rule
   IC 2-1(g) (attorneys are responsible for updating their CM/ECF account information, including
28 their contact information).

                                                      2
 1          With respect to Ms. Morris, she acknowledges both that all trial counsel were required to
 2 appear at the settlement conference and that she will be trial counsel. Docket No. 60-2 at ¶ 7l;
 3 Docket No. 60 at 1. Nonetheless, she provides no explanation why she violated the Court’s order
 4 to appear and, instead, merely attests that she assisted Ms. Solow in being prepared for that
 5 settlement conference. See id. at ¶¶ 8-10.
 6          In short, the settlement conference held in this case exposed incompetence at a very basic
 7 level that has wasted judicial resources and thwarted the ability of this case to move forward to
 8 resolution in an efficient fashion. The Court would be well within its discretion to impose
 9 monetary sanctions in this instance. Nonetheless, the Court declines to do so. Instead, each of the
10 above counsel are ADMONISHED and are further ORDERED to read the local rules of this
11 Court in their entirety. A declaration attesting to the same shall be filed separately for each attorney
12 by March 27, 2019. The Court takes each of these attorneys at their word that they have refreshed
13 their understandings of their duties to the Court and that similar shortcomings will not be repeated.
14 Failure to comply with the local rules and/or Court orders in the future may result in the
15 imposition of significant sanctions.
16          IT IS SO ORDERED.
17          Dated: February 27, 2019
18                                                                 ______________________________
                                                                   Nancy J. Koppe
19                                                                 United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                      3
